PER CURIAM.
This is an appeal from a judgment of dissolution of marriage. The appellant wife, who was the petitioner below, seeks reversal of certain provisions of the judgment other than the dissolution of the marriage.
The provisions of the judgment under attack by the appellant are: (1) the award of only $25.00 per week child support for each of their three small children; (2) denial of lump sum alimony in the husband’s one-half interest in the marital home owned by them as tenants by the entireties; (3) that the wife shall pay all mortgage payments, taxes, insurance, maintenance and repair costs of the home during her occupancy, with credit being allowed against the husband’s interest upon sale of the home, and; (4) that her claim for attorney’s fees be denied.
We have carefully considered appellant’s points on appeal in light of the record on appeal, briefs, arguments of counsel and the controlling principles of law and have concluded that no reversible error has been demonstrated. Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Sisson v. Sisson, 336 So.2d 1129 (Fla.1976); Herzog v. Herzog, 346 So.2d 56 (Fla.1977).
Affirmed.